DETAILED ACTION
1.	This action is made Non-final in response to applicants’ Request for Continued Examination filed 2/12/21.  Claims 2-3, 6, 10-12, 17-19, 21-22 are cancelled; claims 1, 4-5, 7, 13, 15-16, 20, 23, 25, 27-29 are amended; claim 31 is added.  Claims 1, 4-5, 7-9, 13-16, 20 and 23-31 are pending.  

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

3.	Claims 1, 4, 15-16 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Saunders (US Pat. No. 1,050,567) in view of Gnezdilov (US Pat. No. 6,328,658) and further in view of Bohme (US Pat. No. 4,410,173). 
As per claim 1, Saunders teaches a system comprising: a tower hub 16 that is cantilevered from a first tower 10 (Fig. 3 showing tower hub 16 extending cantilevered from tower support structure 10; lines 57-64), the tower 10 comprising: an enclosure defining an interior volume (i.e. elevators 14 and passageway); and an observation wheel 18 having a central wheel hub 21 and rotatably coupled to the tower 10 such that the central wheel hub 21 is configured to rotate around the tower hub 16 (lines 65-73).
Saunders teaches wherein the interior volume of the tower houses an elevator portion, as opposed to a plurality of vertical walls and a plurality of horizontal floors disposed within the interior volume; wherein the walls and the floors are coupled in fixed relation to the enclosure In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968); Fig.’s 1-2; column 2, lines 45-49); wherein the walls and the floors are coupled in fixed relation to the enclosure such that the walls and floors define a plurality of human-habitable spaces within the interior volume Id. Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to combine these features with Saunders, as both references are directed to the analogous art of amusement rides. The motivation to combine references is to support the tower hub and observation wheel while producing an “entertaining effect based on the high altitude perception” (See Gnezdilov at column 1, lines 5-8). Moreover, in providing the building 13 as the tower, the system can be efficiently arranged as a mixed use system, wherein amusement, commercial and residential space presented.  
Lastly, Saunders teaches wherein the tower hub 16 is cantilevered from a first 10 and second tower 11, as opposed to a single tower as claimed. However, Bohme, directed to the analogous art of amusement system, teaches such features as a tower hub being cantilevered from a single tower 1 (“support”) to rotate a wheel like structure (“ring 12”)(Fig.’s 3-4; column 3, lines 66-67; column 4, lines 1-10). Hence, at the time of applicant’s filing, one having ordinary skill in the art would have found it obvious to utilize a single tower as opposed to first and 
As per claim 4, Saunders teaches wherein the tower includes a base (at ground portion) and wherein the observation wheel inherently has a transverse dimension. Saunders as modified by Gnezdilov further teaches wherein the tower has a height (inherent). The motivation to combine is the same as stated above. Saunders and Gnezdilov do not expressly disclose these numeric values and therefore does not teach the claimed values.   However, per MPEP 2144, the scaling up of a prior art invention capable of being scaled does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  In the instant case, one ordinary skill in the art, at time of applicant’s effective filing date, would have found it obvious to scale up the height of the tower, and the observation wheel transverse dimension to increase a ‘thrill factor’ inherent to high altitude perception within normal design constraints. Moreover, significantly more riders will be permitted to ride with the increased transverse dimension of the observation wheel transverse dimension. 
As per claims 15-16, modifying reference Gnezdilov teaches wherein the human-habitable spaces inherently have a combined volume (Gnezdilov – Fig.’s 1-2) as one ordinary skill in the art would understand a “building 13” to have substantial volume of human habitable spaces. The motivation to combine is the same as stated above. Admittedly, Gnezdilov does not provide a percentage of this volume. However, per MPEP 2144, the scaling up of a prior art See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  In the instant case, one ordinary skill in the art, at time of applicant’s effective filing date, would have found it obvious to scale up the volume of human habitable space of the interior volume to be at least 50% to increase the space that permits patrons and passengers to work, eat and inhabit. This comports with the rationale set forth above in combining Gnezdilov with Saunders. 
As per claim 30, Saunders teaches one or more motors 28 configured to rotate the observation wheel 18 (page 1, lines 82-114, page 2, lines 1-20), but does not expressly teach each of the motor(s) fixed to the central wheel hub or the tower hub.  However, per MPEP 2144.04, In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) when the only difference between the prior art and claimed invention is a particular arrangement that would not modify the operation of the device, such differences were held unpatentable. Here, the arrangement of the motor’s fixing position has not been set forth as critical, as evidenced by there being alternative fixing locations. Moreover, Saunders is arranged to perform the same function of using the motor 28 to rotate the central hub around tower hub (lines 65-73). As such, at time of applicant’s filing, one having ordinary skill in the art would have found the alleged difference in motor position obvious in the art. 
As per claim 31, Saunders teaches wherein the observation wheel comprises one or more gondolas 58 such that at least one of the gondolas is accessible when at a height that is lower than a height of the tower tub 16. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, See MPEP 2114.  At Fig. 1 Saunders shows the gondolas to be in close proximity to the ground and therefore is considered “accessible” at this location, which is lower than the tower hub 16 height. 


5.	Claims 7-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Saunders (US Pat. No. 1,050,567) in view of Gnezdilov (US Pat. No. 6,328,658) and further in view of Bohme (US Pat. No. 4,410,173) and further in view of Eyerly (US Pat. No. 1,987,004)
As per claims 7-8, Saunders teaches wherein the tower hub 16 and the wheel hub 21 are arranged to rotatably support the observation wheel 18 (page 1, lines 57-75) wherein “hub 21 adapted to rotate upon the hollow shaft 16” but does not expressly disclose the specific bearing mechanisms to accomplish the rotation. However, Eyerly, directed to the analogous art of amusement systems, teaches the following features: a plurality of roller bearings 17 disposed between the tower hub 16 and the central hub 32 to rotatably support the observation structure 18 relative to the tower 10, and a plurality of bearing mounts, each coupled to a respective one of the roller bearings (Fig. 5 – mounts shown in parallel containing roller bearings 17; lines 30-48). Hence, at the time of applicant’s effective filing date, one ordinary skill in the art would have found it obvious to incorporate the roller bearings of Eyerly to be positioned between the tower hub and wheel hub of Saunders for the expected result of facilitating efficient rotation therebetween. The proposed modification is considered to have a reasonable expectation of success since the roller bearings of Eyerly facilitate rotation between concentric structures, In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  In the instant case, scaling up the transverse dimension of the central hub 32 will expectantly provide increased structural support for the observation wheel. Moreover, reduced bearing diameters will reduce manufacturing costs due to the reduced material, and free up space for other design considerations. 
As per claim 13, Saunders inherently teaches transverse dimension of the tower hub 16, but does not expressly disclose this dimension. However, per MPEP 2144, the scaling of a prior art invention capable of being scaled does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  In the instant case, one ordinary skill in the art, at the time of applicant’s filing, would have found it obvious to scale up the tower hub transverse dimension to at least 50 feet for the expected purpose of increasing a ‘thrill factor’ attributable to high altitude perception within normal design constraints since the larger the transverse dimension the bigger the transverse dimension of the observation wheel. Moreover, significantly more riders will be permitted to ride with the increased transverse dimension of the tower hub, observation wheel. 

14 is rejected under 35 U.S.C. 103 as being unpatentable over Saunders (US Pat. No. 1,050,567) in view of Gnezdilov (US Pat. No. 6,328,658) and further in view of Bohme (US Pat. No. 4,410,173) and further in view of Eyerly (US Pat. No. 1,987,004) and even further in view of Maeda (US Pub. No. 2012/0163745)
As per claim 14, modifying reference Eyerly, cited for its roller bearings 17, does not expressly disclose wherein the roller bearings 17 are individually sealed. Fig. 5 of Eyerly shows two casings that bearings 17 are mounted with. However, examiner considers such a feature to be prima facie obvious. Maeda, directed to the roller bearings, teaches such features as individually sealed roller bearings to be known in the art (Fig. 2B, 3; paragraphs [0021]-[0024]). Hence, at the time of invention, one ordinary skill in the art would have found it obvious to incorporate roller bearings between the tower hub and wheel hub for the expected result of preventing lubricant leakage. The proposed modification is considered to have a reasonable expectation of success since the roller bearings of Maeda et al. facilitate rotation between concentric ring structures in similar manner to Saunders and Eyerly.  

7.	Claims 25-26, 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Eyerly (US Pat. No. 1,987,004) in view of Ottaway (US Pat. No. 4,007,926). 
As per claim 25, Eyerly teaches a system comprising: a tower hub 16 (“horizontal sleeve” that “projects” from housing 14) that is cantilevered from a single tower 10/14 (“standard”, “housing”); an observation structure 18 having a central hub 32 and rotatably coupled to the tower 10/14 such that the central hub 32 is configured to rotate around the tower hub 16 (via bearings 17 (lines 30-48); and one or more motors 15 configured to rotate the observation In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) when the only difference between the prior art and claimed invention is a particular arrangement that would not modify the operation of the device, such differences were held unpatentable. Here, the arrangement of the motor’s fixing position has not been set forth as critical, as evidenced by there being alternative fixing locations. Moreover, Eyerly is arranged to perform the same function of using the motor to rotate the central hub around tower hub 16. As such, at time of applicant’s filing, one having ordinary skill in the art would have found the alleged difference in motor position obvious in the art. 
Eyerly, admittedly, does not teach an observation wheel, as observation structure 18 is an arm with a single passenger car. However, Ottaway, directed to the analogous art of amusement systems, teaches such features as an observation wheel (“giant wheel 22”) is known in the art (Fig.’s 1-3; column 2, lines 42-65). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to incorporate an observation wheel into the system of Eyerly for the expected purpose of increasing the number of patrons for each ride. The proposed modification is considered to have a reasonable expectation of success because Ottaway’s wheel 22 is mounted about a central hub in similar manner to the observation structure 18 of Eyerly. 
As per claims 26, and 29 Eyerly inherently teaches wherein the tower hub 16 comprises a transverse dimension and wherein the tower has a height, but does not expressly disclose these In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  In the instant case, one ordinary skill in the art would have found it obvious to scale up the tower hub transverse dimension to at least 70 feet dimensions, tower height of at least 200 feet, and observation wheel of at least 400 feet, as claimed, for the expected purpose of increasing a ‘thrill factor’ attributable to high altitude perception within normal design constraints. Moreover, significantly more riders will be permitted to ride with the increased transverse dimension of the tower hub, observation wheel. 
As per claim 28, Eyerly teaches a plurality of roller bearings 17 disposed between the tower hub 16 and the central hub 32 to rotatably support the observation structure 18 relative to the tower 10 (Fig. 5; lines 30-48). Eyerly inherently teaches wherein the roller bearings 17 each having a diameter, but does not teach the claimed numeric values of the bearing or transverse dimension of the central wheel hub such that the diameters of the bearings are less than one quarter of the transverse dimension of the central wheel hub.  However, and as stated above, per MPEP 2144, the scaling of a prior art invention capable of being scaled does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  In the instant case, scaling up the transverse dimension of the central hub 32 will expectantly provide increased structural support for the observation wheel. Moreover, reduced bearing diameters will reduce manufacturing costs due to the reduced material, and free up space for other design considerations. 
s 25-26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bohme (US Pat. No. 4,410,173) in view of Ottaway (US Pat. No. 4,007,926). 
As per claim 25, Bohme teaches a system comprising: a tower hub that is cantilevered from a single tower 1; a ring structure 12 having a central hub and rotatably coupled to the tower 1 such that the central hub 1 is configured to rotate around the tower hub (via bearings 2, rotating about axis 7 (Fig.’s 3-4; column 3, lines 66-67; column 4, lines 1-10); and one or more motors 18 configured to rotate the ring structure 12, each of the motor(s) fixed to the central hub or the tower hub (column 3, lines 55-66). Should applicant traverse examiner’s position that the motor 18 is “fixed” to the tower hub or central hub, examiner notes that Per MPEP 2144.04, In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) when the only difference between the prior art and claimed invention is a particular arrangement that would not modify the operation of the device, such differences were held unpatentable. Here, the arrangement of the motor’s fixing position has not been set forth as critical, as evidenced by there being alternative fixing locations. Moreover, Bohme is arranged to perform the same function of using the motor to rotate the central hub around tower hub. As such, at time of applicant’s filing, one having ordinary skill in the art would have found the alleged difference in motor position obvious in the art. 
Bohme, admittedly, does not teach an observation wheel, as observation structure 18 is an arm with a single passenger car. However, Ottaway, directed to the analogous art of amusement systems, teaches such features as an observation wheel (“giant wheel 22”) is known in the art (Fig.’s 1-3; column 2, lines 42-65). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to incorporate an observation wheel into the system 
As per claims 26, and 29 Bohme inherently teaches wherein the tower hub 16 comprises a transverse dimension and wherein the tower has a height, but does not expressly disclose these numeric values. Similarly, secondary reference Ottaway inherently teaches a “giant” wheel that inherently has a transverse dimension, but does not expressly disclose this dimension (The motivation to combine is the same as stated above). However, per MPEP 2144, the scaling of a prior art invention capable of being scaled does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  In the instant case, one ordinary skill in the art would have found it obvious to scale up the tower hub transverse dimension to at least 70 feet dimensions, tower height of at least 200 feet, and observation wheel of at least 400 feet, as claimed, for the expected purpose of increasing a ‘thrill factor’ attributable to high altitude perception within normal design constraints. Moreover, significantly more riders will be permitted to ride with the increased transverse dimension of the tower hub, observation wheel. 

9.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Bohme (US Pat. No. 4,410,173) in view of Ottaway (US Pat. No. 4,007,926) and further in view of Eyerly (US Pat. No. 1,987,004). 
As per claim 28, Bohme teaches wherein the tower hub and the wheel hub are arranged to rotatably support the ring structure 12 via bearing 2 that rotates the ring 12 about horizontal In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  In the instant case, scaling up the transverse dimension of the central hub 32 will expectantly provide increased structural support for the observation wheel. Moreover, reduced bearing diameters will reduce manufacturing costs due to the reduced material, and free up space for other design considerations. 
 

Allowable Subject Matter
10.	Claims 5, 9, 20, 23-24 and 27 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
11.	Applicant's arguments filed 2/12/21 have been fully considered but they are not persuasive. 
Applicant argues that modifying Saunders to include human habitable spaces taught by Gnezdilov is improper. Examiner respectfully disagrees. Per KSR, exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results, and (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. Here, the motivation to combine references is to support the tower hub and observation wheel while producing an “entertaining effect based on the high altitude perception” (See Gnezdilov at column 1, lines 5-8). Moreover, in providing the building 13 as the tower, the system can be efficiently arranged as a mixed use system, wherein amusement, commercial and residential space presented.  Applicant suggests that the height of the building does not contribute to the thrill effect of the ride. Examiner respectfully disagrees. At column 2, lines 55-57, Gnezdilov recognizes that rotating outside the roof causes the thrilling effect to be “heightened”. This implicitly proves that the thrilling effect exists even when not rotating outside the roof. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). And finally, Saunders intends its structure to be used in “large expositions” or “sea side resorts”. Examiner notes it is not uncommon of multi-use buildings to be located in “large expositions” or “sea side resorts”. To this extent, Gnezdilov comports with Saunders contrary to applicant’s assertions. 
With respect to the rejection of claim 25, applicant argues that incorporating the observation wheel of Ottoway into Eyerly will strip he inventive purpose of the primary reference. Examiner respectfully disagrees. As applicant points out, Eyerly is directed to an amusement ride that induces rider sensations “similar to those experienced” in looping the loop. Examiner emphasizes the use of “similar”. The observation wheel movement will also induce a rider sensation as it moves the rider in a loop. The principle operation is not undermined by the proposed combination. 


Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711